            Case 2:19-cv-00010-NBF Document 1 Filed 01/04/19 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA




 WILLIAM WILLS,

                                Plaintiff,

        vs.                                        Civil Action No.   2:19-cv-10

 THE STANDARD INSURANCE
 COMPANY,

                             Defendant.




                                       COMPLAINT

       AND NOW, comes the Plaintiff, WILLIAM WILLS, by and through his attorney, Brian

Patrick Bronson, Esquire, and the law firm of QuatriniRafferty, P.C., and files this

Complaint in Civil Action in the Federal District Court for the Western District of

Pennsylvania, stating as follows:

                                     INTRODUCTION

                               NATURE OF THIS ACTION

       1.      This action is filed pursuant to the Employment Retirement Income Security

Act of 1974, 29 U.S.C. §1001 et seq. (hereinafter referred to as "ERISA") and the

Declaratory Judgment Act, 28 U.S.C. §§2201, 2202.          Mr. William Wills (hereinafter

Plaintiff) is a participant in an employee welfare benefit plan (hereinafter referred to as

"The Plan") which is administered pursuant to an insurance policy issued by The Standard

Insurance Company. The Plan is governed by ERISA. Plaintiff is a beneficiary under the


                                             -1-
            Case 2:19-cv-00010-NBF Document 1 Filed 01/04/19 Page 2 of 5




Plan. This Complaint challenges the Plan's unlawful practice of failing to provide Plaintiff

with the timely payment of Long-Term Disability benefits under the Plan. Specifically,

Plaintiff is filing this action to enforce his rights under the Plan and for attorney fees,

interest and costs as provided by ERISA.



                               JURISDICTION AND VENUE

       2.      This Court has Original Jurisdiction to hear this complaint and to adjudicate

the claims herein pursuant to 28 U.S.C. §1331 and 29 U.S.C. §1132.

       3.      Venue is proper in this Court, as the Plan was administered in the Western

District of Pennsylvania.



                                         PARTIES

       4.      The Plaintiff, William Wills resides at 5039 Julia Lane, McKees Rocks,

Allegheny County, Pennsylvania 15136.

       5.      The Defendant, The Standard Insurance Company, is the Claims

Administrator of Long Term Disability claims and is located at 900 SW Fifth Avenue,

Portland, Oregon 97204.

       6.      Defendants administered employee benefits, mainly Long Term Disability

benefits, under the Plan in accordance with the insurance policy issued to the Plan by the

Claims Administrator.




                                            -2-
             Case 2:19-cv-00010-NBF Document 1 Filed 01/04/19 Page 3 of 5




                                  STATEMENT OF FACTS

        7.      The Plaintiff was employed by Arcbest Corporation as an Operations

Manager. Mr. Wills was hired in this position of employment on or about September of

1985.

        8.      The Plaintiff last worked for his employer on June 11, 2015.

        9.      The Plaintiff stopped working in his position of employment due to multiple

issues, including: Aphasia, Hypertension, Hypothyroidism, Diabetes, Brain Lesions, Mini-

Strokes, Vertigo, Cognitive Issues, and an Umbilical Hernia.

        10.     The Defendant paid the Plaintiff Long Term Disability benefits during the first

24 months of the Own Occupation period which ended on December 8, 2017.

        11.     By letter dated April 4, 2018, Defendant denied Plaintiff ongoing Long Term

Disability benefits under the Any Occupation standard of the Policy. Plaintiff's claim was

then closed with payment rendered through April 8, 2018.

        12.     The Plaintiff filed a timely and responsive appeal to the Defendant's initial

denial by letter dated September 6, 2018.

        13.     On October 11, 2018, The Defendant affirmed their decision to deny The

Plaintiff Long Term Disability benefits under the Any Occupation standard of the policy.

With this denial, The Plaintiff exhausted all his Administrative Remedies under the Policy.

        14.     At all times relevant to this action, the Plaintiff has been receiving Social

Security Disability Insurance benefits, being found disabled as of his last day of work on

June 11, 2015.




                                              -3-
          Case 2:19-cv-00010-NBF Document 1 Filed 01/04/19 Page 4 of 5




                                   CAUSE OF ACTION

Employment Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq.

       15.    Paragraphs 1 through 14 are incorporated herein as if set forth at length.

       16.    Plaintiff has exhausted all administrative remedies and mandatory

appeals as required by the Plan and ERISA 29 U.S.C. §1001 et seq.

       17.    At all times relevant to this action, the Plaintiff has been unable to perform

the material duties of any gainful occupation due to the diagnoses and symptoms

related to: Aphasia, Fibromyalgia, Hypertension, Hypothyroidism, Diabetes, Brain

Lesions, Mini-Strokes, Vertigo, Cognitive Issues, and an Umbilical Hernia.

       18.    The Defendant's actions in denying Plaintiff benefits under the Plan

constitutes a violation of 29 U.S.C. § 1132(3)(B)(ii) .

       19.    The Defendant ignored pertinent medical evidence and failed to evaluate

all of the evidence of record including the medical of Plaintiff's treating physicians.

       20.    The Defendant did not conduct a full and fair review of the claim as

required by ERISA.



                                  PRAYER FOR RELIEF

       WHEREFORE, the Plaintiffs respectfully prays that the Court issue an Order:

       (1)    Awarding, declaring or otherwise providing Plaintiff all relief to which

Plaintiff is entitled under ERISA Section 502 Paragraph (a) 29 U.S.C. Section 1132(a);

       (2)    Awarding pre and post judgment interests;

       (3)    Awarding Plaintiff the costs of this action and reasonable attorneys fees;


                                            -4-
        Case 2:19-cv-00010-NBF Document 1 Filed 01/04/19 Page 5 of 5




      (4)   Awarding such other relief as may be just and reasonable.

                                      /s/ Brian Patrick Bronson, Esquire
                                      Brian Patrick Bronson, Esquire (Pa #89035)
                                      QuatriniRafferty, P.C.
                                      550 East Pittsburgh Street
                                      Greensburg, PA 15601
                                      Phone: (724) 837-0080
                                      Fax: (724) 837-1348
                                      E-mail: bpb@qrlegal.com


Dated: 01/04/2019




                                       -5-
